Citation Nr: 1401184	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-38 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.
 
In April 2011, the Veteran testified at a hearing at the Little Rock RO before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the Veteran's claims folder.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record is against a finding that the Veteran's current right ankle condition is related to her service.  


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met. 38 U.S.C.A. §§ 1131, 1132, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In cases where a Veteran is seeking service connection, the VCAA requires that the VA provides notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A July 2009 letter, sent prior to the initial unfavorable decision issued in February 2010, advised the Veteran of the evidence and information necessary to substantiate her service connection claim and to establish a disability rating and effective date.  The same letter advised the Veteran of her and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records and VA examination reports have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  The Veteran underwent VA examinations in August 2008 and December 2009, both of which included a physical assessment and the latter of which included a review of the Veteran's claims file.  These examination are adequate because the examiners based their opinion upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran has also been afforded a hearing before a VLJ in which she presented oral argument in support of her service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, the VLJ asked questions directed at identifying whether the Veteran had symptoms warranting service connection, as well as when such symptomatology occurred.  In addition, the Veteran volunteered her treatment history and her symptoms since service, and neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  Nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the element(s) necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim(s) based on the current record.

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

III.  Analysis

STRs from February 1981 show an infected ulcer on the Veteran's right ankle. STRs from September 1981 show treatment for a large blister on the Veteran's right ankle due to the previous ulceration.  STR's from March 1982 show continued complaints of a blister on the back of the right ankle.  STRs from June 1983 indicate that the Veteran twisted her ankle in a motorcycle accident.  X-rays taken at the time of the accident did not show any fractures or abnormalities.  The Veteran's separation exam does not indicate any diagnosis of an ankle injury or any ongoing ankle problems.

An August 2008 VA examination diagnosed the Veteran with ankle strain and a large heel spur but no joint abnormalities.  The examiner also noted a scar over the Veteran's Achilles tendon.  In an October 2008 addendum the examiner opined that it was less likely than not that the infection suffered in service caused the Veteran's current ankle pain.  The examiner also opined that the Veteran's heel spur was the possible source of her ankle pain.

The Veteran was granted service connection for the scar on her right ankle in November 2008. 

The Veteran underwent a second examination in December 2009 wherein she was diagnosed with a right foot abrasion.  The examiner opined that the abrasion had healed.  X-rays taken at the examination also showed a normal ankle with a large calcaneal heel spur.  

At her April 2011 Board hearing the Veteran testified that her ankle has deteriorated since service to the point where it will occasionally give out if she does not watch the way she steps down or walks.  She also testified that her 2009 VA examiner stated that she had lost "filling" in her ankle and that she had twisted her ankle once previous to service.  She testified that in her opinion, her current ankle problems are related to the injuries she suffered during service. 

The Board has considered the Veteran's lay statements concerning her service and current ankle problems.  Although the Veteran as a layperson is competent to describe her injuries in service and to describe her current ankle pain, she is not competent to diagnose the underlying pathology causing the ankle pain, nor is she competent to address the medically complex question of the etiology of the underlying pathology.  Accordingly, her opinion is not accorded probative value as to the issue of a nexus between her current condition and her in-service injuries.

The October 2008 VA examiner who diagnosed the Veteran with ankle strain opined that the injury was less likely than not related to the Veteran's service.  The December 2009 VA examiner who diagnosed the Veteran with a foot abrasion opined that the abrasion has healed.  The remaining scar has already been service connected.  Neither of the two VA examinations has found a nexus between the Veteran's current ankle condition and her service.  As mentioned above, both examinations involved an interview and physical assessment of the Veteran and the second involved a review of the Veteran's medical records.  No competent medical evidence is of record which specifically refutes the findings of either VA examination.  Taken together, the Board assigns a high degree of probative value to these opinions.

The Board has also considered whether the Veteran's heel spur may be service connected, however X-rays taken in service do not show any abnormalities around the ankle and there is no evidence in the Veteran's claims folder of a heel spur being present before 2008.  Moreover, the October 2008 VA examiner indicated that it was unlikely that an ulcer/blister of the type the Veteran experienced in service could cause a tendon injury or bone spur.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right ankle condition is related to service.  Accordingly, service connection is denied.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a right ankle disability is denied.





REMAND

Regarding her back disability, the Veteran's spine was normal on clinical evaluation when examined in connection with her entrance into service.  When undergoing chest x-rays in connection with complaints of chest pain in June 1982, however, marked scoliosis of the thoracic and upper lumbar spine was observed.  At the time, the Veteran reported no history of back pain, and she was instructed in flexibility exercises.  The following year, in May 1983, she was seen with complaints of back pain from pushing a buffer machine, at which time she denied a history of back problems.  The assessment was lumbosacral sprain.  In December 1983, she was seen again for pain in the lower spine, but when examined in connection with her separation from service later that month, she denied recurrent back pain, and the spine was normal upon clinical evaluation.  

Post service, the Veteran did not mention any back problems in her claims for VA benefits in 1984 or 2008.  She filed her current claim in 2009, and was examined in connection with the matter in December 2009.  The report from this examination, however, did not address the Veteran's scoliosis or adequately explain why the examiner could not state without speculation whether current complaints were related to service, or to the aging process.  A new examination/opinion is necessary.   

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service low back symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Then return the claims file to the December 2009 examiner.  After a full review of the claims file the examiner is requested to provide a specific opinion as to:

a.)  Whether the scoliosis noted in service is a congenital condition, and if so whether it increased in severity during service.  

b.)  Whether it is at least as likely as not that the Veteran's degenerative arthritis of the spine (as revealed by the X-rays taken in 2009), is related to service, including the back pain complaints noted in May and December 1983 records.  

The examiner should provide an explanation for all elements of his opinion, and if any requested opinion cannot be provided without resort to speculation, the basis for that conclusion should be explained, (including noting if additional information would permit a non-speculative opinion, [which facts should be identified] or if it is the limits of medical knowledge which prevent a non-speculative opinion.)
  
If it is necessary to examine the Veteran to provide the requested opinions, that should be arranged.  

3.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


